Citation Nr: 1230804	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  00-17 182A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include schizophrenia, generalized anxiety disorder, depression, psychosis not otherwise specified (NOS), and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a headache disability.

4.  Entitlement to service connection for a bilateral eye disability.

5.  Entitlement to service connection for a cardiac disability.

6.  Entitlement to service connection for Parkinson's disease.

7.  Entitlement to service connection for a lung disability other than asthma.

8.  Entitlement to service connection for multiple sclerosis.

9.  Entitlement to service connection for peripheral vascular disease.

10.  Entitlement to service connection for a colon disability.

11.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).

(The issue of entitlement to a waiver of the recovery of indebtedness in the amount of $10,073.00, is the subject of a separate decision of the Board)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1988 to October 1992.  

These matters come before the Board of Veterans' Appeals (Board) from February 2000, September 2000, and June 2010 rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In the February 2000 decision, the RO denied entitlement to service connection for a psychiatric disability (identified as a mental condition and PTSD), a low back disability, and headaches.  In the September 2000 decision, service connection was denied for schizophrenia.  In the June 2010 decision, the RO denied entitlement to service connection for bilateral myopia/presbyopia.

In his August 2000 and September 2011 substantive appeals (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge at the RO.  In March 2012, he was notified that his Board hearing had been scheduled for May 30, 2012.  He failed to appear for this hearing.  A VA "Report of General Information Form" (VA Form 21-0820) dated on June 14, 2012 reflects that the AOJ contacted the Veteran by telephone and that he requested that his Board hearing be rescheduled.  He did not provide any explanation as to why he was unable to attend the previously scheduled hearing.

Hearings will be rescheduled only if requests for a change are received by VA more than two weeks prior to the hearing date and if good cause is shown.  38 C.F.R. § 20.704(c) (2011).  If a Veteran fails to appear for a hearing, a motion for a new hearing date following a failure to appear for the scheduled hearing must be in writing, must be filed within 15 days of the originally scheduled hearing date, must be filed with the Board, and must explain why the Veteran failed to appear for the hearing and why a timely request for a new hearing date could not have been submitted.  38 C.F.R. § 20.704(d).  The determination as to whether good cause is shown is made by the Board.  38 C.F.R. § 20.704(c).

Despite the fact that the Veteran requested a new hearing when contacted by the AOJ in June 2012, the record is otherwise absent of any request for a postponement, motion for a new hearing, or showing of good cause in accordance with the requirements set forth above.  He has not directly contacted the Board to request a new hearing and has offered no explanation as to why he failed to appear for the previously scheduled hearing.  Accordingly, the Board finds that the Veteran has not submitted a motion for a new hearing and it will proceed to a decision on this appeal as if his hearing request had been withdrawn.  See 38 C.F.R. § 20.704(d).

The Veteran's claims of service connection for psychiatric and low back disabilities were originally denied on the merits in an October 1999 rating decision.  At that time, the RO found that there was no medical evidence that his psychiatric disability had its onset in service or was otherwise related to a disease or injury in service and as there was no medical evidence of a low back disability.  Specifically, it was determined that although the Veteran had been diagnosed with schizophrenia following service, there was no evidence that he had been treated for or been diagnosed as having a psychiatric disability in service.  Regarding the low back disability, there was evidence of some low back pain during the Veteran's separation examination.  However, such pain rarely occurred, the pain did not radiate, and the medical professional who conducted the examination did not diagnose any back disability.

New and material evidence was submitted within a year of the October 1999 decision including, but not limited to, an October 1993 examination report from Flowers Hospital, a private treatment record dated in November 1997, an October 1999 VA physician note, and a November 1999 statement by the Veteran (VA Form 21-4138).  This evidence includes reports of middle and low back pain, radiating back pain down the left leg, and psychiatric problems (identified as PTSD) ever since service in Desert Storm as well as clinical diagnoses of musculoskeletal back pain, low back strain, and paranoid schizophrenia.  See 38 C.F.R. § 3.156(a) (2011).

The agency of original jurisdiction (AOJ) readjudicated and again denied the claims of service connection for psychiatric and back disabilities in the February 2000 rating decision, from which the current appeal arose.  As new and material was submitted following the October 1999 rating decision, that decision is not final and the Veteran's initial claims of service connection for psychiatric and back disabilities remain pending.  See Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); 38 C.F.R. § 3.156 (a)-(b).

The Veteran had also perfected an appeal with regard to the issues of entitlement to service connection for lung and bilateral knee disabilities.  In February 2005, the RO granted service connection for those disabilities, and thereby resolved the appeal as to those issues.  A claim of service connection for a lung disability other than asthma remains pending.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claims. The documents in this file have been reviewed and considered as part of this appeal.

The issues of entitlement to service connection for a psychiatric disability, a low back disability, a headache disability, and a bilateral eye disability, as well as  entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In a statement received by the RO on September 15, 2010, the Veteran expressed his intent to withdraw his claims of service connection for a cardiac disability, Parkinson's disease, a lung disability other than asthma, multiple sclerosis, peripheral vascular disease, and a colon disability.   


CONCLUSION OF LAW

With respect to the claims of service connection for a cardiac disability, Parkinson's disease, a lung disability other than asthma, multiple sclerosis, peripheral vascular disease, and a colon disability the criteria for withdrawal of an appeal by the Veteran have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn during the course of a Board hearing or in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202 (2011). Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2011). 

In a letter received on September 15, 2010, the Veteran expressed his desire to close his appeal as to the claims of service connection for a cardiac disability, Parkinson's disease, a lung disability, multiple sclerosis, peripheral vascular disease, and a colon disability.  (At the time, he also indicated that he wished to withdraw a PTSD claim, but due to a subsequent request for a Board hearing on that issue, the September 2010 statement is not deemed a withdrawal as to that issue.)  Hence, there remain no allegations of errors of law or fact for appellate consideration on the issues of service connection for a cardiac disability, Parkinson's disease, a lung disability, multiple sclerosis, peripheral vascular disease, and a colon disability.  Accordingly, the Board does not have jurisdiction to review the appeal over these issues and they are dismissed.


ORDER

With respect to the claims of service connection for a cardiac disability, Parkinson's disease, a lung disability other than asthma, multiple sclerosis, peripheral vascular disease, and a colon disability, the appeal is dismissed.


REMAND

Regarding the remaining claims, additional development is required, for the reasons discussed below.

VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  Additionally, the Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service. McLendon, 20 Vet. App. at 83.

In this case, a June 2009 VA optometry consultation note includes diagnoses of bilateral myopia, astigmatism, and presbyopia.  Thus, there is competent evidence of a possible current bilateral eye disability.  Moreover, service treatment records include a September 1988 examination for entrance into service which reflects that the Veteran's uncorrected near visual acuity was recorded as 20/70 bilaterally, correctable to 20/20.  Uncorrected distant visual acuity was recorded as 20/200 bilaterally, with the right eye correctable to 20/20 and the left eye correctable to 20/25.  A diagnosis of defective near and distant vision was provided.  In December 1988, his uncorrected visual acuity was recorded as 20/200 in the right eye and 20/400 in the left eye which was correctable to 20/40 and 20/30, respectively.  In January 1991, corrected visual acuity was recorded as 20/25 bilaterally.  Further, during the Veteran's separation examination, uncorrected near visual acuity was recorded as 20/400 bilaterally which was correctable to 20/20.  Uncorrected distant visual acuity was recorded as 20/400 bilaterally, with the right eye correctable to 20/20 and the left eye correctable to 20/25.  Diagnoses of myopic astigmatism were provided throughout service. 

As there is evidence of current symptoms of a bilateral eye disability and a possible pre-existing eye condition that may have been aggravated by service, VA's duty to obtain an examination as to the nature and etiology of any current bilateral eye disability is triggered.  Such an examination is needed to determine whether the Veteran has a current compensable bilateral eye disability and to obtain a medical opinion as to whether any such disability pre-existed service and, if so, whether it was aggravated by service, or whether it is otherwise related to service.

Regarding the claims of service connection for psychiatric, low back, and headache disabilities, manifestations of disability are revealed in the medical records.  For example, the October 1999 VA physician note, a March 2000 VA record, a July 2000 VA physician note, a May 2001 private treatment record, and an August 2008 VA psychiatric outpatient treatment note include diagnoses of PTSD, chronic paranoid schizophrenia, generalized anxiety disorder, low back strain, and tension headaches.  Thus, current psychiatric, low back, and headaches disabilities have been demonstrated.

The Veteran has reported that he injured his back in service in 1989 while moving equipment.  He has also reported that he began to experience psychiatric problems in service and that several psychiatric stressors occurred while in service.  For example, he has reported that a fellow service member was rescued after he jumped in the sea, that a fellow service member died from a neck wound aboard the U.S.S. Forestal, and that fellow service members drowned off the coast of Israel in 1991 due to a ferry accident.  In support of his claim, he submitted letters from Dr. Lopez dated in February and June 1996 which reflect that his diagnosed schizophrenia may have had its onset in service.

The Veteran was afforded VA examinations for psychiatric and headache disabilities in July 2000 and was diagnosed as having a history of muscle contraction/stress headaches and schizophrenia.  These examinations are inadequate, however, because no opinions were provided as to the etiology of the current psychiatric and headache disabilities.  An adequate medical opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

A VA examination for a low back disability was conducted in July 2004 and a diagnosis of lumbar strain was provided.  The examiner who conducted the examination opined that it was not likely ("less likely as not") that the back strain was related to service.  He reasoned that there were no service treatment records which demonstrated treatment for back problems prior to the Veteran's separation examination.

The July 2004 examination is also inadequate because the opinion provided is apparently entirely based on a lack of evidence of treatment for back problems in the service treatment records and does not reflect consideration of the Veteran's reports of a back injury in service in 1989.  A medical opinion based solely on the absence of documentation in the record is inadequate and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).

Thus, a remand is necessary in order to afford the Veteran new VA examinations to obtain opinions as to the etiology of his current psychiatric, low back, and headache disabilities.

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2011); see 38 C.F.R. § 19.9 (2011).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (c), (d) (2011).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody. 38 C.F.R. § 3.159(c)(4).

A review of the Veteran's claims file reflects references to service treatment records that are not in the claims file.  For example, in the October 1999 rating decision, the RO made reference to a report of low back pain during an October 1992 separation examination.  Although there are partial copies of entrance and separation examinations in the claims file that were submitted by the Veteran, there are no complete entrance or separation examination reports among his official service treatment records or anywhere else in the claims file. 

When a veteran's service treatment records have been determined to have been destroyed, or are missing, VA has an obligation to search for alternative records that might support the veteran's case.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  If such records are unavailable, a formal determination as to the unavailability of the records pursuant to 38 C.F.R. § 3.159(c) must be made.  The Veteran's service connection claims may not be decided until a formal determination as to the unavailability of additional service treatment records has been made.  See Moore v. Shinseki, 555 F.3d 1369 (2009).

Further, although service personnel records and service treatment records were requested from and furnished by the National Personnel Records Center (NPRC), it appears that some such records are contained on microfiche and are illegible.  As such records are relevant to the claims currently on appeal, a remand is necessary so that clearer copies of these records can be provided.    

Specifically regarding the PTSD claim, the VA adjudication manual instructs that requests for stressor verification must include, among other things, a two-month specific date range during which the claimed stressors occurred.  See M21-1MR, Part IV, Subpart ii, Chapter 1, Section D, 15(c) (May 7, 2012) (indicating that information in requests to the U.S. Army and Joint Services Records Research Center (JSRRC) should include month and year during which the stressful event occurred and noting that JSRRC will research records dated 30 days before and 30 days after).

The Veteran has claimed that in July 1991, a fellow service member jumped overboard and was saved and that 19 fellow service members drowned when a ferry boat capsized off the coast of Haifa, Israel.  Such incidents occurred while he was stationed aboard either the U.S.S. De Wert or the U.S.S. Forestal in the Mediterranean Sea.  In light of this stressor information, a remand is also required to attempt to verify the Veteran's claimed in-service stressors.

VA treatment records, including a May 2010 VA primary care treatment note and an April 2012 VA telephone encounter note, reveal that the Veteran received treatment for psychiatric problems at the Southeast Alabama Medical Center in Dothan, Alabama, as recently as 2012.  A few isolated treatment reports from that facility are included on Virtual VA, but it appears that there are more recent outstanding records.  When VA becomes aware of private treatment records it will specifically notify the Veteran of the records and provide a release to obtain the records.  If the Veteran does not provide the release, VA has undertaken to request that the Veteran obtain the records.  38 C.F.R. § 3.159(e)(2).  These steps have not yet been taken with regard to any relevant treatment records from the above identified treatment facility.

Additionally, in an August 2008 rating decision, the RO denied entitlement to service connection for congestive heart failure and entitlement to TDIU.  In June 2009, the Veteran submitted a VA Form 9 on which he indicated that he was appealing the issues of entitlement to service connection for a cardiac disability and entitlement to a TDIU.  This is considered a notice of disagreement with the August 2008 decision.  As noted previously, in a September 2010 statement, the Veteran withdrew his cardiovascular claims.  However, at no time has he expressed an intent to withdraw the TDIU appeal.  A statement of the case has not been issued as to the TDIU claim.  38 U.S.C.A. § 7105(a) (West 2002).  The Board is required to remand this claim for issuance of the necessary statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should issue a statement of the case as to the issue of entitlement to a TDIU.  This issue should not be certified to the Board unless a sufficient substantive appeal is submitted.

2.  Take all necessary steps to obtain any additional service treatment records, and if any records cannot be obtained, search alternate sources of records in accordance with procedures outlined in VA adjudication manual, M21-1MR.  Specifically request records of any treatment reported by the Veteran, as well as his entrance and separation examinations.  All efforts to obtain these records must be documented in the claims file.

Efforts to obtain these records should continue until they are obtained or it is reasonably certain that they do not exist or that further efforts would be futile.

3.  If any of the Veteran's service treatment records are missing or are otherwise unavailable, this fact should be documented in the claims file and a formal finding of unavailability should be made with notice to the Veteran and his representative.

4.  Provide legible copies of the Veteran's service personnel records and service treatment records which are currently located on microfiche and associate such copies with the claims file.  

5.  Take all necessary steps, including contacting the National Archives and the Department of the Navy, to obtain any ship logs or other information detailing the movements and operations of the U.S.S. De Wert and the U.S.S. Forestal in July 1991.

6.  Prepare a summary of any claimed in-service stressors for which there is sufficient information to make an inquiry, to include dates and assigned units. The in-service stressors reported by the Veteran involve the rescue of a fellow service member who jumped overboard and the death of 19 fellow service members when a ferry boat capsized off the coast of Haifa, Israel.  Such incidents occurred while he was stationed aboard either the U.S.S. De Wert or the U.S.S. Forestal in the Mediterranean Sea in July 1991.  

This summary, along with a copy of the Veteran's DD Form 214 and any pertinent service personnel records should be sent to the JSRRC.

All efforts to obtain stressor verification from the JSSRC must be documented in the claims file.

7.   The AOJ should ask the Veteran to complete an authorization for VA to obtain all records of his treatment for psychiatric, low back, headache, and bilateral eye disabilities from Southeast Alabama Medical Center in Dothan, Alabama.  All efforts to obtain these records must be documented in the claims file.

If the Veteran fails to furnish any necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA.

If any records are unavailable, the Veteran should be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claims, and he should be advised to submit any records in his possession.  All such notification must be documented in the claims file.
 
8.  After all efforts have been exhausted to obtain and associate with the claims file any additional service treatment and personnel records and any additional post-service treatment records and to verify reported stressors, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of his current psychiatric disability, including PTSD.  All indicated tests and studies should be conducted.

The claims folder, including this remand and any relevant records in the Virtual VA system, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should answer all of the following questions as definitively as possible:

(a)  Is it at least as likely as not (50 percent probability or more) that any of the Veteran's current psychiatric disabilities (any psychiatric disability diagnosed since October 1994) had their onset in service, are related to his reported stressors in service, are related to his reported psychiatric symptoms in service, or are otherwise the result of a disease or injury in service?

(b)  Does the Veteran meet the criteria for a diagnosis of PTSD?

(c)  If the Veteran meets the criteria for a diagnosis of PTSD, what are the stressors supporting the diagnosis?

In formulating the above opinions, the examiner must acknowledge and comment on the significance, if any, of all previous psychiatric diagnoses provided since October 1994 (including PTSD), the Veteran's reported stressors in service, his reported psychiatric symptoms in service, and Dr. Lopez's February and June 1996 letters.

The examiner must provide a rationale for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The absence of evidence of a particular stressor or of treatment for psychiatric problems in the Veteran's service records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report in-service stressors, his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions. 

If the examiner rejects the Veteran's reports of symptomatology, the examiner must provide a reason for doing so.
  
9.  After all efforts have been exhausted to obtain and associate with the claims file any additional service treatment and personnel records and any additional post-service treatment records, schedule the Veteran for a VA examination to determine the etiology of his current low back disability.  All indicated tests and studies should be conducted.

The claims folder, including this remand and any relevant records in the Virtual VA system, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should answer the following question as definitively as possible:

Is it at least as likely as not (50 percent probability or more) that the Veteran's current low back disability (any low back disability diagnosed since November 1993) had its onset in service, is related to his reported back injury in service, or is otherwise the result of a disease or injury in service?

In formulating the above opinion, the examiner must acknowledge and comment on the significance, if any, of all previous low back diagnoses provided since November 1993 and the Veteran's reported back injury in service in 1989.

The examiner must provide a rationale for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The absence of evidence of treatment for low back problems in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report an in-service back injury, his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions. 

If the examiner rejects the Veteran's reports of symptomatology, the examiner must provide a reason for doing so.

10.  After all efforts have been exhausted to obtain and associate with the claims file any additional service treatment and personnel records and any additional post-service treatment records, schedule the Veteran for a VA examination to determine the etiology of his current headache disability.  All indicated tests and studies should be conducted.

The claims folder, including this remand and any relevant records in the Virtual VA system, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should answer the following question as definitively as possible:

Is it at least as likely as not (50 percent probability or more) that the Veteran's current headache disability (any headache disability diagnosed since February 2000) had its onset in service or is otherwise the result of a disease or injury in service?

In formulating the above opinion, the examiner must acknowledge and comment on the significance, if any, of all previous headache diagnoses provided since February 2000.

The examiner must provide a rationale for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The absence of evidence of treatment for headaches in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions. 

If the examiner rejects the Veteran's reports of symptomatology, the examiner must provide a reason for doing so.

11.  After all efforts have been exhausted to obtain and associate with the claims file any additional service treatment and personnel records, and post-service treatment records, schedule the Veteran for a VA eye examination to determine whether any current bilateral eye disability was incurred or aggravated in service.  All indicated tests and studies should be conducted.

The claims folder, including this remand and any relevant records contained in the Virtual VA system, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should answer all of the following questions as definitively as possible:

(a)  Did any current bilateral eye disability (any eye disability diagnosed since July 2009) clearly and unmistakably pre-exist service?

(b)  If any current bilateral eye disability (any eye disability diagnosed since July 2009) clearly and unmistakably pre-existed service, was the disability clearly and unmistakably not aggravated (underwent no permanent increase in disability) by active service beyond the normal progression of the disease?

(c)  If any current bilateral eye disability (any eye disability diagnosed since July 2009) did not clearly and unmistakably pre-exist service, and was clearly and unmistakably not aggravated in service, is at least as likely as not (50 percent probability or more) that the eye disability had its onset in service, is related to the Veteran's in-service eye problems, or is otherwise the result of a disease or injury in service?

(d)  Which currently diagnosed eye conditions (any eye condition diagnosed since July 2009), if any, are refractive errors as opposed to acquired eye disabilities?

(e)  Are any diagnosed eye conditions, whether diagnosed in service or otherwise, congenital conditions?

(f)  If any eye condition is a congenital condition, is the condition a congenital defect or disease?

The examiner is advised that the term "clear and unmistakable" means that which cannot be misunderstood or misinterpreted and is undebatable.

In formulating the above requested opinions, the examiner should specifically acknowledge and discuss any eye conditions diagnosed since July 2009 and should comment on the significance, if any, of the Veteran's eye problems in service.  

The examiner must provide a rationale for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.
If the examiner rejects the Veteran's reports of symptomatology, the examiner must provide a reason for doing so.

12.  The AOJ should review the examination reports to ensure that they contain the information and opinions requested in this remand and are otherwise complete.

13.  If any benefit for a sufficient substantive appeal has been submitted remains denied, the AOJ should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


